DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/26/22 have been fully considered but they are not persuasive.
On pages 8-10 Applicant argues amendments are made to overcome all outstanding objections and rejections.
The Examiner respectfully withdraws all outstanding objections and rejections, but in light of amendments made, more objections and rejections are now made. Please see below. 

Drawings
The drawings are objected to because the following claimed subject matter isn’t shown by the drawings:
the lumen of the stent body,
first elongate member and second elongate member of the claw portion,
the inner portion of the braided stent body,
the plurality of legs being joined at a first intersection and being connected to another support assembly at a second intersection (it appears only one leg of the plurality is connected to another support assembly at a single second intersection),
the “ends” of the first and second elongate members of the claw portion joined by welding, soldering, crimping, and adhesive bonding,
the first intersection having a U-shape,
the first intersection having an elliptical curve,
the metallic band,
the “opposite end” of a respective leg, and
a respective leg.
Further, figure 5b has two item 28s, which point at two different structures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 10, 12, 15 are objected to because of the following informalities:  
Claim 1 is objected to for claiming “the plurality of legs are joined at a first intersection and connected to one of the other interconnected support assemblies at a second intersection”. Notably, it appears only one leg is connected to another support assembly at a second connection. The other leg might be connected to a third assembly at a third intersection, but as claimed this isn’t what is represented by the claim. 
Further, the claim isn’t clear since it refers to connecting the claw portion to “an inner portion” of the braided stent body, but the method as a whole was described as including assembling a plurality of expansion rings to a lumen of a braided stent body. The two terms appear to be referencing the same part of the braided stent body, so it isn’t clear whether these are the same or different. 
Further, the claim is unclear for claiming the method comprises “assembling a plurality of…rings to a lumen”. This phrase doesn’t make grammatical sense, as one doesn’t “assemble…to”. 
Further, the claim is objected to for claiming “connecting the claw portion…..with two or more of interstices of the braided stent body”. It appears the word “of” is extraneous. 
Further, the phrase “securing at least two braided pairs of the braided members” isn’t clear, since it appears to impart the meaning that the braided members are also braided: e.g. there are two sets of braids. This doesn’t appear to be consistent with that which was depicted in the drawings or described in the specification. 
Claim 10 is objected to for missing a comma and/or transition word for grammatical correctness.
Claim 12 is objected for claiming the rings impart an outwardly expanding radial force, but don’t indicate what/where the force is applied to (e.g. itself, the braided stent body, something else?). 
Claim 15 is objected to for claiming the method comprises “assembling” a ring “to a lumen”. This phrase doesn’t make grammatical sense, as one doesn’t “assemble…to”. 
Further, the paragraph starting with “assembling” is unclear since it isn’t clear whether this means the claw AND the plurality of legs are all joined at the first intersection, or that there is a claw, and then a plurality of legs, the legs being joined at the first intersection. The paragraph is additionally unclear since it isn’t clear whether the first intersection is what is connected to one of the other interconnected support assemblies at the second intersection, or whether it is the claw portion and legs, or just the legs. The claim appears to be missing commas and/or transition words that would prevent the claim from being a giant run-on paragraph. 
 The claim is further unclear for referring to “an opposite end of a respective leg” when it isn’t clear what an opposite end of a leg is (opposite to what?). Further, reference to a “respective” leg isn’t clear. 
 Further, the claim isn’t clear since it refers to connecting the claw portion to “an inner portion” of the braided stent body, but the method as a whole was described as including assembling a plurality of expansion rings to a lumen of a braided stent body. The two terms appear to be referencing the same part of the braided stent body, so it isn’t clear whether these are the same or different. 
Further, the paragraph starting with “connecting the claw portion” appears to have a variety of missing commas and transition words as well. It also appears to have changed verb tense (“extended”, “terminated”, “extended” again) which makes it unclear whether or not there are multiple times being referenced in the claim or not. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6, 9-15, 18-20 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for there being two expansion rings, and two legs, does not reasonably provide enablement for there being a plurality of expansion rings and a plurality of legs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or recrate the invention commensurate in scope with these claims. Notably, the phrase “a plurality” has no upper end. This claim accordingly covers situations where there are 10 expansion rings, or 20 legs with one claw portion. The scope of these is accordingly not commensurate with what is described or shown by the specification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/07/22